Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 19-2139

     CLAUDIA DE LA CRUZ-CANDELA and LILA PEGUERO-DE LA CRUZ,

                      Plaintiffs, Appellants,

                                    v.

                 JETBLUE AIRWAYS CORPORATION and
              PRIMEFLIGHT AVIATION SERVICES, INC.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Camille L. Vélez-Rivé, U.S. Magistrate Judge]


                                 Before

                      Howard, Chief Judge,
               Selya and Kayatta, Circuit Judges.


     Javier A. Rivera Vaquer and Rivera Mercado & Rivera Cordero
on brief for appellants.
     Margarita Rosado-Toledo and Colón & Colón, P.S.C. on brief
for appellees.


                          November 20, 2020
          SELYA, Circuit Judge.      The plaintiffs, Claudia De La

Cruz-Candela    (an   eighty-seven-year-old   woman)   and   her   adult

daughter, Lila Peguero-De La Cruz, flew from the Dominican Republic

to Puerto Rico on a commercial airliner operated by defendant-

appellee JetBlue Airways Corporation (JetBlue).          The airplane

departed from the Dominican Republic on April 1, 2016, and landed

later that day at the Luis Muñoz Marín International Airport (the

Airport) in Carolina, Puerto Rico.

          The plaintiffs, who had asked JetBlue for a wheelchair

for Claudia's use, were among the last passengers to disembark.

When they reached the jet bridge, they learned that the wheelchair

they had ordered had been commandeered by another passenger. After

the plaintiffs spoke with the flight attendant, another wheelchair

was ordered.1

          The plaintiffs waited at the jet bridge for about ten

minutes, but grew impatient.    They decided to walk to the customs

area of the Airport.     They chose the route that they would take.

Along the way, they stepped onto an escalator.     A mishap occurred

on the escalator (approximately ten minutes after the plaintiffs

left the jet bridge), and both plaintiffs were injured.




     1 At the Airport, wheelchair service is           provided by an
independent contractor, PrimeFlight Aviation           Services, Inc.
(PrimeFlight).


                                 - 2 -
             There is nothing in the record indicating that either

JetBlue or PrimeFlight had any dominion or control over the

escalator.    Nor is there anything indicating that either firm had

any responsibility for the escalator's maintenance.

             We fast-forward to March 31, 2017, when the plaintiffs,

invoking diversity jurisdiction, see 28 U.S.C. § 1332(a), brought

suit in the United States District Court for the District of Puerto

Rico.    They named as defendants both JetBlue and PrimeFlight.        The

parties agreed to proceed before a magistrate judge. See 28 U.S.C.

§ 636(c); Fed. R. Civ. P. 73.       Following the close of discovery,

the defendants filed a joint motion for summary judgment.              See

Fed. R. Civ. P. 56(a).     The plaintiffs opposed the motion, but the

magistrate    judge   granted   summary   judgment   in   the   defendants'

favor.    See De La Cruz-Candela v. JetBlue Airways Corp., No. 17-

1418, slip op. at 20 (D.P.R. Sept. 23, 2019) (unpublished).           This

timely appeal ensued.

             We often have written words to the effect that when a

nisi prius court has "supportably found the facts, applied the

appropriate legal standards, articulated [its] reasoning clearly,

and reached a correct result, a reviewing court ought not to write

at length merely to hear its own words resonate."         deBenedictis v.

Brady-Zell (In re Brady-Zell), 756 F.3d 69, 71 (1st Cir. 2014);

see, e.g., United States v. Wetmore, 812 F.3d 245, 248 (1st Cir.

2016); Moses v. Mele, 711 F.3d 213, 215-16 (1st Cir. 2013); Eaton


                                  - 3 -
v. Penn-Am. Ins. Co., 626 F.3d 113, 114 (1st Cir. 2010); Vargas-

Ruiz v. Golden Arch Dev., Inc., 368 F.3d 1, 2 (1st Cir. 2004);

Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86 (1st Cir. 2002);

Ayala v. Union de Tronquistas de P.R., Local 901, 74 F.3d 344, 345

(1st Cir. 1996); Holders Cap. Corp. v. Cal. Union Ins. Co. (In re

San Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d 36, 38 (1st

Cir. 1993).    This is such a case.

           The substantive law of Puerto Rico supplies the rules of

decision in this diversity action.      See Erie R.R. Co. v. Tompkins,

304 U.S. 64, 78 (1938).      On appeal, the facts must be viewed

through the lens of the summary judgment standard, under which we

"consider[] the record and all reasonable inferences therefrom in

the light most hospitable to the summary judgment loser."     Houlton

Citizens' Coal. v. Town of Houlton, 175 F.3d 178, 184 (1st Cir.

1999).   Here, the magistrate judge faithfully applied Puerto Rico

law to the undisputed facts to conclude that the plaintiffs had

failed to show either the breach of an actionable duty or proximate

causation.    The record fully supports this conclusion:    it was the

plaintiffs' unilateral decision not to wait for a replacement

wheelchair to arrive, and there is no probative evidence that

either of the defendants breached any legally owed duty with

respect to the provision of the replacement wheelchair.2       Nor is


     2 The record indicates that the replacement wheelchair was en
route to the jet bridge when the accident occurred. So, too, the


                                - 4 -
there any probative evidence that the acts or omissions of either

defendant proximately caused the plaintiffs' injuries.

            We need go no further.   Although the plaintiffs' plight

evokes   sympathetic   reaction    from   anyone   familiar   with   the

vicissitudes of modern-day air travel, the plaintiffs have failed

to show an entitlement to the damages that they seek.         Therefore,

we summarily affirm the judgment below for essentially the reasons

elucidated in the district court's well-reasoned rescript.



Affirmed.   See 1st Cir. R. 27.0(c).




record indicates that — due to security concerns, restrictions on
international travel, and the configuration of the Airport —
PrimeFlight had to take a circuitous path from the facility where
wheelchairs were kept to the gate where the plaintiffs' flight
landed.


                                  - 5 -